Citation Nr: 0727570	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from October 20 to 
December 19, 1972.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In November 2004, the veteran testified during a 
hearing at the RO and a transcript of that hearing is of 
record.  In February and November 2005, the Board remanded 
the veteran's claim to the RO for further evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the AMC has not complied with some of the 
directives from the Board's November 2005 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand 
orders of the Board are not complied with, the Board commits 
error as a matter of law when it fails to ensure compliance, 
and further remand will be mandated).

The Board notes that some partial development was completed.  
This includes the RO's April 2007 response to the AMC, to the 
effect that the veteran's Vocational Rehabilitation file was 
destroyed.  As well, VA outpatient medical records, dated 
from May 2004 to December 2005, were added to the record.

However, other development requested by the Board in November 
2005 was not fully completed.  See Stegall v. West, supra.  
This includes obtaining VA records of the veteran's November 
to December 2003 psychiatric hospitalization (mentioned in 
the VA outpatient records currently associated with the 
claims file), and a request for treatment prior to 1999 and 
proximate to his discharge from service. 

Further, the AMC's December 2005 request to the National 
Personnel Records Center (NPRC) for mental hygiene records 
regarding a suicide attempt yielded records of the veteran's 
November 1972 hospitalization for treatment of pneumonia and 
his December 1972 hospitalization for low back pain 
(duplicative of those previously of record).  Unfortunately, 
these records still do not address the reason for the 
veteran's left wrist sutures (noted in a November 27, 1972 
clinical record) and it is unclear if another federal 
facility may have mental health records regarding the 
veteran.

The RO/AMC did not attempt to obtain summary reports from the 
Office of the Surgeon General of the Army or morning reports 
from the veteran's duty at Fort Jackson, South Carolina, 
where he indicated he received treatment for an alleged 
suicide attempt.  In view of the other lack of records, it 
should be determined whether any such records may exist.  The 
United States Court of Appeals for Veterans Claims (Court) 
has on multiple occasions advised that, in lieu of service 
medical records, morning reports could be used to corroborate 
the veteran's testimony concerning at least the timing of 
events in service.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005); see also Sizemore v. Principi, 18 Vet. App. 264 
(2004).  The Court has said that at a minimum, VA should, in 
such circumstances where service medical records are 
unavailable, request implicated morning reports to assist the 
veteran in substantiating his claim.  Washington, at 370.

Lastly, the Board requested a VA examination to determine the 
etiology of any psychiatric disorder found to be present.  
The Board requested the examiner to render an opinion as to 
whether it was at least as likely as not (i.e. at least a 50-
50 probability) that any currently diagnosed psychiatric 
disorder was caused by military service, or whether such an 
etiology or relationship was unlikely (i.e., less than a 50-
50 probability).

In October 2006, the veteran underwent a VA examination 
performed by a psychologist who examined the veteran and 
reviewed his medical records, and provided an Axis I 
diagnosis of schizoaffective disorder.  The examiner said 
that "without additional corroborating documentation, it is 
impossible to substantiate [the veteran's] claims of having a 
'nervous breakdown' and suicide attempt while in the 
service".  Then the examiner said that the veteran's "claim 
of a distinct onset of symptoms while in the service cannot 
be substantiated either".  

But in a January 2007 response to the RO's request to render 
an opinion, the VA psychologist noted that the veteran and 
his mother both testified that his nearly two months of 
military service were marked by a significant downturn in his 
mental state and were seen as a turning point in his life.  
Then the VA psychologist said that "[g]iven [the veteran's] 
stated symptoms...IT IS LIKELY THAT THE VETERAN'S CONDITION WAS 
TEMPORARILY AGGRAVATED BY HIS EXPERIENCES IN THE SERVICE" 
(emphasis in the original).  But then the VA psychologist 
said that, conversely, "given the nature of the enduring 
symptoms and brevity of [the veteran's] military experience, 
multiple other factors have contributed to the initiation and 
maintenance of his noted psychological symptoms."  
Unfortunately, the VA psychologist's comments do not respond 
to the Board's November 2005 directives.  Thus, the Board 
believes a VA psychiatrist should be asked to render an 
opinion regarding the etiology of any diagnosed psychiatric 
disorder found to be present.

The Board very much regrets the further delay in considering 
the veteran's claim.  Nevertheless, in the interest of due 
process and fairness, this action is warranted prior to Board 
consideration of the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should:

a.	contact the NPRC again and 
specifically request all Mental 
Hygiene Consultation Service 
treatment and psychiatric 
hospitalization records from 
approximately October to December 
1972 at the Fort Jackson, South 
Carolina medical facility, or any 
other federal medical facility in 
the area.  If any special direct 
written requests to the medical 
facility are necessary, those 
should be issued.  If records are 
not found, the record should 
contain information concerning the 
attempts made and the negative 
responses.

b.	contact the service department and 
the U.S. Office of the Surgeon 
General and obtain all available 
records, including morning reports 
and summary reports, related to 
the veteran's alleged mental 
health treatment during November 
and December 1972, to the extent 
such records may be available.  
Again, if no records are 
available, that should be 
documented in the record, and the 
claims file should detail the 
attempts made to obtain the 
records.


2.	The RO/AMC should again request all 
medical records from the VA medical 
Center in Murfreesboro, Tennessee, 
regarding (a) the veteran's treatment 
for a psychiatric disorder, for the 
period from 1972 to 1999 (to include 
appropriate follow up to obtain any VA 
medial records retired to a storage 
facility; (b) any in-patient hospital 
treatment from 2003 to the present; (c) 
all VA medical records for the 
veteran's treatment from December 2005 
to the present.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file and 
the veteran and his representative 
should be so advised in writing.

3.	Then, veteran should be scheduled for a 
VA examination by a psychiatrist to 
determine the etiology of any 
psychiatric disorder found to be 
present.  All indicated tests and 
studies should be completed and all 
clinical findings reported in detail.  
The examiner is requested to review the 
veteran's medical records, prior to 
examination, and respond to the 
following questions:

a.	Does the veteran have a diagnosed 
psychiatric disorder, including a 
depressive disorder?

b.	If a psychiatric disorder is 
diagnosed, is it at least as 
likely as not (i.e., at least a 
50-50 degree of probability) that 
any such disorder noted was caused 
by military service, or is such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

c.	In rendering an opinion, the VA 
psychiatrist is particularly 
requested to address the opinions 
rendered by the VA psychologist on 
September 5, 2002 (diagnosing, in 
pertinent part, schizoaffective 
disorder, depressed type); and in 
October 2006 (to the effect that 
the veteran's claim of a distinct 
onset of symptoms in service 
cannot be substantiated) and in 
January 2007 (to the effect that 
the veteran's condition was 
temporarily aggravated by his 
experiences in service.)  

d.	A rationale should be provided for 
all opinions expressed.  The 
veteran's claims file should be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate if the examiner reviewed 
the veteran's medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

4.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for an acquired psychiatric 
disorder, to include a depressive 
disorder.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
June 2007 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



